—In an action, inter alia, to compel specific performance of a real estate contract, Christopher B. Meagher appeals (1), as limited by his brief, from stated portions of an order of the Supreme Court, Westchester County (Donovan, J.), dated September 20, 2001, which, inter alia, granted that branch of the plaintiffs motion which was to add him as a defendant in this action, and (2) from an order of the same court, dated March 25, 2002, which, among other things, granted the plaintiffs motion to strike his answer and cross complaint, and to appoint a referee to sign a certain document on the appellant’s behalf.
Ordered that the order dated September 20, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the order dated March 25, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The Supreme Court properly added the appellant as a defendant in this action (see CPLR 1001 [a]; 1018).
The appellant’s remaining contentions are without merit. Ritter, J.P., Friedmann, H. Miller and Cozier, JJ., concur.